EXHIBIT 99.2 Annual Meeting of Shareholders May 16, 2012 Exhibit 99.2 Greg Williams 1 George Newbill 2 Austin Brockenbrough William Gottwald Richard Morrill Greg Williams 3 Nancy Taylor 4 Today’s Discussion 5 Tredegar Stock Performance Percentage Change Since May 1, 2011 7 Kevin O’Leary 8 Bonnell Safety Trend 9 Total Recordable Incident Rate Lost Time Incident Rate Films Safety Trend 10 Source:Bureau of Labor Statistics (NAICS Code 326) * 11 ($ millions) Cash generated from operations funded nearly 40% of the Terphane acquisition 13 Tredegar Corporation 2011 Financial Overview - Net (Debt) Cash 2011 Activity 14 Annual First Quarter 15 Terphane Strategic Fit Delivering on our Acquisition Strategy Terphane Market Dynamics Global PET Capacity Utilization 16 ØThe industry was near peak capacity utilization in 2011 ØIndustry projections for PET growth are strong Capacity expansion is essential to Terphane’s business strategy Financial Overview Terphane Transaction Overview 17 Purchase Price Summary 1.Based on Terphane’s historical financials 2.Acquired on October 24, 2011 We priced the transaction knowing that the business was coming off peak earnings of an economic cycle Purchase Price (net of cash acquired) $183MM EBITDA Multiple Financial Overview New Revolving Credit Facility 18 Tredegar’s strong balance sheet and new $350MM credit line supports our growth strategy Nancy Taylor 19 Challenges Affecting our Films Performance 20 Lower demand causing intense price pressure Surface Protection Addressing Challenges in Films 21 Challenges Affecting our Films Performance 22 Very low growth rates for personal care products in mature markets Growth in emerging markets coming from new consumers of value segment products Personal Care 23 24 Addressing Current Challenges Bonnell Aluminum Volume/Operating Profit Trends 25 Bonnell’s Success Story Experience with Confidence 26 27 Bonnell Aluminum Strategy 28 Excellence Innovation Leadership Operational Excellence Tredegar Corporation Our Strategy - We are Committed to Profitable Growth 29 Tredegar Corporation Our Vision 30 Inspiring confidence by delivering long-term value to all of our stakeholders by: Q&A 31
